DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
This communication is an Allowability Notice in response to the Request for Continued Examination, Amendments, and Remarks filed on the 28th day of September, 2020. Currently claims 1-7, 9, 11, 14-15, and 19 are pending. Claims 8, 10, 12-13, and 16-18 have been cancelled. Claims 1-7, 9, 11, 14-15, and 19 are allowed.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons of allowance:
Regarding the subject matter eligibility, Examiner notes that the claimed invention is directed to patentable subject matter in view of the 2019 Patent Eligibility Guidance, published in January, 2019, the 2019 October Update, and recent training received. Specifically, Examiner notes that the claimed invention is directed to a system comprising of a combination of a plurality of modules completing separate functions that amounts to a practical application under the guidance. Therefore, the claims are directed to a patentable subject matter. 
Regarding the prior art, the instant application is distinguishable from the prior art. Examiner notes that the Remarks, in combination with the submitted Amendments filed on the 28th day of September, 2020, were found to be persuasive. The claimed invention is directed to an interactive system and method for creating and publishing reviews about a location where the system comprises of a review analysis module provided in the application server and run on a hardware processor, and wherein the review analysis module is configured for analyzing the one or more reviews created by the user using one or more analysis techniques based on a plurality of 
The closest prior art consists of:
1.	US 20160267500 to Jackson et al.  – which discusses a method and system for analyzing information related to a user device in order to permit a user to submit a review of an event when the user’s information is associated to the event information but fails to disclose the review analysis module is further configured for providing a real time contextually relevant content to the user based on a type of a trip and the location, and wherein the contextually relevant content is provided to the user through the interactive chat-based interface upon analysis of the initial review provided by the user.
2.	EP 1855245 A1 to Nischal Dr. Piratla et al. – which method, a system and a computer-readable medium storing a computer program which allow to detect at least one dishonest rater participating in an online rating system but fails to disclose the review analysis 
3.	NPL Understanding and Overcoming Biases in Customer Reviews to Georgios Askalidis et al. – which ways to mitigate various biases that govern online review submissions and help practitioners provide more credible, representative and higher ratings to their customers but fails to disclose the review analysis module is further configured for providing a real time contextually relevant content to the user based on a type of a trip and the location, and wherein the contextually relevant content is provided to the user through the interactive chat-based interface upon analysis of the initial review provided by the user.
The claimed invention is directed to an interactive system for creating and publishing reviews about a location, the system comprising: an application server configured for enabling one or more users to create and publish one or more reviews about a selected location, and wherein the application server is communicatively coupled with a plurality of computing devices of the one or more users, and wherein the plurality of computing devices of the one or more users are configured for detecting real time geographical coordinates of a user location and for transmitting the detected real time geographical coordinates to the application server; a registration module provided in the application server and run on a hardware processor, and wherein the registration module is configured for registering the one or more users with the system based on one or more personal details provided by the user; a review creation module provided in the application server and run on a hardware processor, and wherein the review creation module is configured for enabling each user to create one or more reviews in a plurality 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689